Exhibit 10.2

KimbelL Royalty GP, LLC
2017 LONG-TERM INCENTIVE PLAN

DIRECTOR UNIT AGREEMENT

This Director Unit Agreement (“Agreement”) between Kimbell Royalty GP, LLC (the
“Company”) and                 (the “Participant”), regarding an award (“Award”)
of                Units (as defined in the Kimbell Royalty GP, LLC 2017
Long-Term Incentive Plan (the “Plan”)) granted to the Participant on
                , 20     (the “Grant Date”), such Units subject to the following
terms and conditions:

1.  Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof.  Except as otherwise provided herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.

2.  Award of Units. As soon as administratively feasible following the Grant
Date, the Company shall issue the Units awarded hereunder. The Units are not
subject to any forfeiture restrictions and are fully vested as of the Grant
Date.

3.  Delivery of Units; Rights as Unitholder. The Units will be evidenced, at the
sole option and in the sole discretion of the Committee, either (i) in
book-entry form in the Participant’s name in the Unit register of the
Partnership maintained by the Partnership’s transfer agent or (ii) a unit
certificate issued in the Participant’s name.  The Units are freely transferable
under this Agreement and the Plan, subject only to such further limitations on
transfer, if any, as may exist under applicable law or any other agreement
binding upon Participant.

4.  Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware.

5.  Amendment. This Agreement cannot be modified, altered or amended, except by
an agreement, in writing, signed by both the Company and the Participant.

6.  Clawback. Notwithstanding any provision in this Agreement to the contrary,
to the extent required by (a) applicable law, including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, any Securities and Exchange Commission rule or any applicable securities
exchange listing standards and/or (b) any policy that may be adopted or amended
by the Board from time to time, all Units granted hereunder shall be subject to
forfeiture, repurchase, recoupment and/or cancellation to the extent necessary
to comply with such law(s) and/or policy.

7.  Counterparts. The Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of the Agreement
by facsimile or pdf







--------------------------------------------------------------------------------

 



attachment to electronic mail shall be effective as delivery of a manually
executed counterpart of the Agreement.

8.  Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

9.  Entire Agreement. The Plan and this Agreement represent the entire agreement
between the Participant and the Company with respect to the subject matter
hereof, and supersede and are in full substitution for any and all prior
agreements or understandings, whether oral or written, relating to the subject
matter hereof.

[signatures on next page]

 

 



-2-

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

    

KIMBELL ROYALTY GP, LLC

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

The Participant hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.

 

 

 

 

 

 

    

PARTICIPANT:

 

 

 

 

Date:

 

 

 

 

 

 

[Name]

 

Signature Page to Director Unit Agreement

--------------------------------------------------------------------------------